Case 1:21-cv-21230-CMA Document 1 Entered on FLSD Docket 03/31/2021 Page 1 of 11




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                                  CASE:

  COLLEEN CASTELLON,

              Plaintiff,
  v.

  CALLE OCHO PROPERTIES, LLC and
  EXTRA SUPERMARKET GROUP LLC,

          Defendant.
  ______________________________________/

                                              COMPLAINT

         Plaintiff, COLLEEN CASTELLON, individually and on behalf of all other similarly

  situated mobility-impaired individuals         (hereinafter “Plaintiff”), sues     CALLE OCHO

  PROPERTIES, LLC and EXTRA SUPERMARKET GROUP LLC (hereinafter “Defendants”),

  and as grounds alleges:

                               JURISDICTION, PARTIES, AND VENUE

         1.         This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

         2.         The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

  § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

         3.         The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and 2202,

  and may render declaratory judgment on the existence or nonexistence of any right under 42 U.S.C.

  § 12181, et seq.

         4.         Plaintiff, COLLEEN CASTELLON, is an individual over eighteen (18) years of

  age, with a residence in Miami-Dade County, Florida, and is otherwise sui juris.
Case 1:21-cv-21230-CMA Document 1 Entered on FLSD Docket 03/31/2021 Page 2 of 11




          5.       At all times material, Defendant, CALLE OCHO PROPERTIES, LLC, owned and

  operated a commercial shopping center at 12890 SW 8th Street, Miami, Florida 331841 (hereinafter

  the “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Miami-Dade County, Florida.

          6.       At all times material, Defendant, CALLE OCHO PROPERTIES, LLC, was a

  Florida Limited Liability Company, organized under the laws of the State of Florida, with its

  principal place of business located in Miami, Florida.

          7.       At all times material, Defendant, EXTRA SUPERMARKET GROUP LLC, owned

  and operated a retail grocery store at 12890 SW 8th Street, Miami, Florida 33184 (hereinafter the

  “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Miami-Dade County, Florida. EXTRA SUPERMARKET GROUP LLC, holds

  itself out to the public as “Extra Supermarket.”

          8.       At all times material, Defendant, EXTRA SUPERMARKET GROUP LLC, was a

  Florida Limited Liability Company, organized under the laws of the State of Florida, with its

  principal place of business located in Miami, Florida.

          9.       Venue is properly located in the Southern District of Florida because Defendants’

  Commercial Property is located in Miami-Dade County, Florida, Defendants regularly conduct

  business within Miami-Dade County, Florida, and because a substantial part(s) of the events or

  omissions giving rise to these claims occurred in Miami-Dade County, Florida.

                                         FACTUAL ALLEGATIONS

          10.      Although over twenty-nine (29) years have passed since the effective date of Title

  III of the ADA, Defendants have yet to make its facilities accessible to individuals with disabilities.


  1
   The Miami-Dade County Tax Appraiser lists the shopping center address as 12782 SW 8 th Street, Miami, Florida,
  33184, which actually includes the actual store whose address is listed above.

                                                         2
Case 1:21-cv-21230-CMA Document 1 Entered on FLSD Docket 03/31/2021 Page 3 of 11




         11.      Congress provided commercial businesses one and a half years to implement the

  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the extensive

  publicity the ADA has received since 1990, Defendants continue to discriminate against people

  who are disabled in ways that block them from access and use of Defendants’ businesses and

  property.

         12.      The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

  requires landlords and tenants to be liable for compliance.

         13.      Plaintiff, COLLEEN CASTELLON, is an individual with disabilities as defined by

  and pursuant to the ADA. COLLEEN CASTELLON uses a wheelchair to ambulate. COLLEEN

  CASTELLON has a great deal of trouble walking or otherwise ambulating without the use of a

  wheelchair. She is limited in her major life activities by such, including but not limited to walking

  and standing.

         14.      Defendant, CALLE OCHO PROPERTIES, LLC, owns, operates, and oversees the

  Commercial Property, its general parking lot and parking spots.

         15.      Defendant, CALLE OCHO PROPERTIES, LLC, owns and operates a commercial

  shopping center on the Commercial Property located at 12890 SW 8th Street, Miami, Florida

  33184, that is a place of public accommodation and operates, controls, and maintains the interior

  of the business and Commercial Property.

         16.      The subject Commercial Property is open to the public and is located in Miami,

  Florida.

         17.      The individual Plaintiff visits the Commercial Property and the business located

  within the Commercial Property, regularly, to include a visit to the Commercial Property and the

  business located within the Commercial Property on or about March 2, 2021 encountering multiple



                                                   3
Case 1:21-cv-21230-CMA Document 1 Entered on FLSD Docket 03/31/2021 Page 4 of 11




  violations of the ADA that directly affected her ability to use and enjoy the Commercial Property

  and businesses located therein. She often visits the Commercial Property and the business located

  within the Commercial Property in order to avail herself of the goods and services offered there,

  and because it is approximately six (6) miles from her residence. She plans to return to the

  Commercial Property and the business located within the Commercial Property within two (2)

  months from the date of the filing of this Complaint. More specifically Plaintiff intends to revisit

  on May 1, 2021.

         18.     Plaintiff resides nearby in a the same County and the same state as the Commercial

  Property and the business located within the Commercial Property, has regularly frequented the

  Defendants’ Commercial Property and the business located within the Commercial Property for

  the intended purposes because of the proximity to her home and other businesses that she frequents

  as a patron, and intends to return to the Commercial Property and businesses located within the

  Commercial Property within two (2) months from the filing of this Complaint. More specifically

  Plaintiff intends to revisit on May 1, 2021.

         19.     The Plaintiff found the Commercial Property, and the business located within the

  Commercial Property to be rife with ADA violations. The Plaintiff encountered architectural

  barriers at the Commercial Property, and business located within the Commercial Property and

  wishes to continue her patronage and use of the commercial premise and business located therein.

         20.     The Plaintiff has encountered architectural barriers that are in violation of the ADA

  at the subject Commercial Property, and the business located within the Commercial Property. The

  barriers to access at Defendant’s Commercial Property, and the business located within the

  Commercial Property have each denied or diminished Plaintiff’s ability to visit the Commercial

  Property, and businesses located within the Commercial Property, and have endangered her safety



                                                   4
Case 1:21-cv-21230-CMA Document 1 Entered on FLSD Docket 03/31/2021 Page 5 of 11




  in violation of the ADA. The barriers to access, which are set forth below, have likewise posed a

  risk of injury(ies), embarrassment, and discomfort to Plaintiff, COLLEEN CASTELLON, and

  others similarly situated.

         21.     Defendant, PIEMONTE CORPORATION, owns and operates a place of public

  accommodation as defined by the ADA and the regulations implementing the ADA, 28 CFR

  36.201 (a) and 36.104. Defendant, PIEMONTE CORPORATION, is responsible for complying

  with the obligations of the ADA. The place of public accommodation that Defendant, PIEMONTE

  CORPORATION, owns and operates the Commercial Property Business located at 12890 SW 8th

  Street, Miami, Florida 33184.

         22.     Plaintiff, COLLEEN CASTELLON, has a realistic, credible, existing and

  continuing threat of discrimination from the Defendant’s non-compliance with the ADA with

  respect to the described Commercial Property and the business located within the Commercial

  Property, including but not necessarily limited to the allegations in this Complaint. Plaintiff has

  reasonable grounds to believe that she will continue to be subjected to discrimination at the

  Commercial Property, and the business located within the Commercial Property, in violation of

  the ADA. Plaintiff desires to visit the Commercial Property and businesses located therein, not

  only to avail herself of the goods and services available at the Commercial Property, and the

  business located within the Commercial Property, but to assure herself that the Commercial

  Property and the business located within the Commercial Property are in compliance with the

  ADA, so that she and others similarly situated will have full and equal enjoyment of the

  Commercial Property, and the business located within the Commercial Property without fear of

  discrimination.

         23.     Defendants have discriminated against the individual Plaintiff by denying her



                                                   5
Case 1:21-cv-21230-CMA Document 1 Entered on FLSD Docket 03/31/2021 Page 6 of 11




  access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

  and/or accommodations of the Commercial Property, and the business located within the

  Commercial Property, as prohibited by 42 U.S.C. § 12182 et seq.

                               COUNT I—ADA VIOLATIONS
                           AS TO CALLE OCHO PROPERTIES, LLC
                          AND EXTRA SUPERMARKET GROUP LLC

         24.      The Plaintiff adopts and rea-alleges the allegations set forth in paragraphs 1 through

  23 above as though fully set forth herein.

         25.      Defendants, CALLE OCHO PROPERTIES, LLC and EXTRA SUPERMARKET

  GROUP LLC, have discriminated, and continue to discriminate, against Plaintiff in violation of

  the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or January 26,

  1993, if a Defendant has 10 or fewer employees and gross receipts of $500,000 or less). A list of

  the violations that Plaintiff encountered during her visit to the Commercial Property, include but

  are not limited to, the following:

               A. Service Counter

 i. The plaintiff could not use the service counter without assistance, as there is no lower counter

    space. Violation: Service counter is mounted above the maximum height required. Sections 7.2

    of the ADAAG and Sections 904.4.1 of the 2010 ADA Standards, whose resolution is readily

    achievable.

               B. Public Restroom

 i. The plaintiff had difficulty using the locking mechanism on the restroom door without assistance,

    as it requires tight grasping. Violation: The restroom door has non-compliant hardware for

    disabled patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG and Sections 309.4 &

    404.2.7 of the 2010 ADA Standards, whose resolution is readily achievable.

ii. The plaintiff could not transfer to the toilet without assistance, as the side wall grab bar is not

                                                    6
Case 1:21-cv-21230-CMA Document 1 Entered on FLSD Docket 03/31/2021 Page 7 of 11




     mounted at the right location from the back wall. Violation: The grab bars do not comply with

     the requirements prescribed in Section 4.16.4 and Figure 29 of the ADAAG and Sections 604.5

     of the 2010 ADA Standards, whose resolution is readily achievable.

 iii. The plaintiff could not transfer to the toilet without assistance, as the rear wall grab bar is not

     mounted at the right location from the side wall. Violation: The grab bars do not comply with

     the requirements prescribed in Section 604.5 of the 2010 ADA Standards, whose resolution is

     readily achievable.

 iv. The plaintiff could not transfer to the toilet without assistance, as the water closet is not mounted

     at the right height. Violation: Water closet seat is mounted below the required height in

     accordance with Section 4.16.3 of the ADAAG and Sections 604.4 of the 2010 ADA Standards,

     whose resolution is readily achievable.

  v. The plaintiff could not use the toilet paper dispenser without assistance, as it is not mounted at

     the required location. Violation: The toilet paper dispenser is not mounted in accordance with

     Section 4.16.6 and Figure 29 of the ADAAG and Section 604.7 of the 2010 ADA Standards,

     whose resolution is readily achievable.

 vi. The plaintiff could not transfer to the toilet without assistance, as the required clear floor space

     was not provided due to encroaching item. Violation: The trash bin is encroaching over the

     accessible toilet compartment clear floor space. Section 4.17.3 of the ADAAG and Sections

     604.8.1.1 of the 2010 ADA Standards, whose resolution is readily achievable.

vii. The plaintiff could not transfer to the toilet without assistance, as the toilet paper dispenser is

     mounted below the side wall grab not providing the correct spacing. Violating Section 4.26.2 of

     the ADAAG and 609.3 of the 2010 ADA Standards, whose resolution is readily achievable.

viii. The plaintiff could not use the lavatory without assistance, as does not provide knee clearance.



                                                      7
Case 1:21-cv-21230-CMA Document 1 Entered on FLSD Docket 03/31/2021 Page 8 of 11




    Violation: Lavatory does not provide the required knee clearance above the finished floor to

    bottom leading edge of fixture at 8" horizontal projection. Section 4.19.2 of the ADAAG and

    Section 606.2 of the 2010 ADA Standards, whose resolution is readily achievable.

ix. The plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not wrapped.

    Violation: The lavatory pipes are not fully wrapped or maintained violating Section 4.19.4 of the

    ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is readily achievable.

                                RELIEF SOUGHT AND THE BASIS

          26.    The discriminatory violations described in this Complaint are not an exclusive list

  of the Defendants’ ADA violations. Plaintiff requests an inspection of the Defendant’s place of

  public accommodation in order to photograph and measure all of the discriminatory acts violating

  the ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff further

  requests to inspect any and all barriers to access that were concealed by virtue of the barriers'

  presence, which prevented Plaintiff, COLLEEN CASTELLON, from further ingress, use, and

  equal enjoyment of the Commercial Business within the Commercial Property; Plaintiff requests

  to be physically present at such inspection in conjunction with Rule 34 and timely notice. A

  complete list of the Subject Premises’ ADA violations, and the remedial measures necessary to

  remove same, will require an on-site inspection by Plaintiff’s representatives pursuant to Federal

  Rule of Civil Procedure 34.

          27.    The individual Plaintiff, and all other individuals similarly situated, have been

  denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

  privileges, benefits, programs and activities offered by the Defendant, Defendant’s building(s),

  business and facilities; and has otherwise been discriminated against and damaged by the

  Defendants because of the Defendants’ ADA violations as set forth above. The individual



                                                   8
Case 1:21-cv-21230-CMA Document 1 Entered on FLSD Docket 03/31/2021 Page 9 of 11




  Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

  damage without the immediate relief provided by the ADA as requested herein. In order to remedy

  this discriminatory situation, The Plaintiff requires an inspection of the Defendants’ place of public

  accommodation in order to determine all of the areas of non-compliance with the Americans with

  Disabilities Act.

          28.     Defendants have discriminated against the individual Plaintiff by denying her

  access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

  accommodations of its place of public accommodation or commercial facility, in violation of 42

  U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendants continue to

  discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

  modifications in policies, practices or procedures, when such modifications are necessary to afford

  all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

  disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

  with a disability is excluded, denied services, segregated or otherwise treated differently than other

  individuals because of the absence of auxiliary aids and services.

          29.     Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has a

  clear legal right to the relief sought. Further, injunctive relief will serve the public interest and all

  those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is entitled

  to recover attorneys’ fees, costs and litigation expenses from Defendants pursuant to 42 U.S.C. §

  12205 and 28 CFR 36.505.

          30.     Defendant is required to remove the existing architectural barriers to the physically

  disabled when such removal is readily achievable for their place of public accommodation, The

  Plaintiff and all others similarly situated, will continue to suffer such discrimination, injury and



                                                     9
Case 1:21-cv-21230-CMA Document 1 Entered on FLSD Docket 03/31/2021 Page 10 of 11




  damage without the immediate relief provided by the ADA as requested herein. In order to remedy

  this discriminatory situation, The Plaintiff requires an inspection of the Defendant’s place of public

  accommodation in order to determine all of the areas of non-compliance with the Americans with

  Disabilities Act.

         31.     Notice to Defendants is not required as a result of the Defendants’ failure to cure

  the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

  and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

  or waived by the Defendants.

         32.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

  Plaintiff Injunctive Relief, including an order to alter the property where Defendants operates its

  businesses, located at and/or within the commercial property located at 12890 SW 8th Street,

  Miami, Florida 33184, the exterior areas, and the common exterior areas of the Commercial

  Property and the business located within the Commercial Property, to make those facilities readily

  accessible and useable to The Plaintiff and all other mobility-impaired persons; or by closing the

  facility until such time as the Defendants cures the violations of the ADA.

         WHEREFORE, The Plaintiff, COLLEEN CASTELLON, respectfully requests that this

  Honorable Court issue (i) a Declaratory Judgment determining Defendants at the commencement

  of the subject lawsuit were and are in violation of Title III of the Americans with Disabilities Act,

  42 U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendants including an order to make all

  readily achievable alterations to the facilities; or to make such facilities readily accessible to and

  usable by individuals with disabilities to the extent required by the ADA; and to require Defendants

  to make reasonable modifications in policies, practices or procedures, when such modifications

  are necessary to afford all offered goods, services, facilities, privileges, advantages or



                                                   10
Case 1:21-cv-21230-CMA Document 1 Entered on FLSD Docket 03/31/2021 Page 11 of 11




  accommodations to individuals with disabilities; and by failing to take such steps that may be

  necessary to ensure that no individual with a disability is excluded, denied services, segregated or

  otherwise treated differently than other individuals because of the absence of auxiliary aids and

  services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

  12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

  Title III of the Americans with Disabilities Act.


  Dated: March 31, 2021

                                                GARCIA-MENOCAL & PEREZ, P.L.
                                                Attorneys for Plaintiff
                                                4937 S.W. 74th Court
                                                Miami, Florida 33155
                                                Telephone: (305) 553-3464
                                                Facsimile: (305) 553-3031
                                                Primary E-Mail: ajperez@lawgmp.com
                                                Secondary E-Mails: bvirues@lawgmp.com
                                                aquezada@lawgmp.com

                                                By: ___/s/_Anthony J. Perez________
                                                       ANTHONY J. PEREZ
                                                       Florida Bar No.: 535451
                                                       BEVERLY VIRUES
                                                       Florida Bar No.: 123713




                                                      11
